Exhibit 10.1

 

GERARD P. CUDDY

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT originally effective February 6, 2015 is hereby amended and
restated in its entirety effective February 6, 2016  (the “Agreement”) by and
between BENEFICIAL BANCORP, INC., a Maryland chartered corporation (the
“Company”), BENEFICIAL BANK, a Pennsylvania chartered savings bank (the “Bank”),
and GERARD P. CUDDY (the “Executive”).

 

WHEREAS, Executive serves in a position of substantial responsibility with the
Bank and the Company; and

 

WHEREAS, the Bank and the Company wish to continue to assure the services of
Executive under the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:

 

1.                                      Employment.  The Executive is employed
as President and Chief Executive Officer of the Company and the Bank.  The
Executive shall perform all duties and shall have all powers which are commonly
incident to the office of President and Chief Executive Officer or which,
consistent with the office, are delegated to him by the Boards of Directors of
the Company and the Bank.  (All subsequent references herein to the Board shall
be the Board of the Bank, unless otherwise indicated).

 

2.                                      Location and Facilities.  The Executive
will be furnished with the working facilities and staff as are necessary for him
to perform his duties set forth in Section 1.  The location of such facilities
and staff shall be at the principal administrative offices of the Company, or at
such other site or sites customary for such offices.

 

3.                                      Term.

 

a.                                      The term of this Agreement shall consist
of: (i) the period commencing on February 6, 2016 (the “Effective Date”) and
ending on February 6, 2018, plus (ii) any and all extensions of the initial term
made pursuant to this Section 3.

 

b.                                      Commencing on February 6, 2017 and
continuing on each February 6th thereafter (“anniversary date”), the
disinterested members of the Boards of Directors of the Company and the Bank may
extend the Agreement for an additional year, unless Executive elects not to
extend the term of this Agreement by giving proper

 

1

--------------------------------------------------------------------------------


 

                                                written notice in accordance
with Section 19 of this Agreement.  The Compensation Committee of the Board will
review the Agreement and Executive’s performance annually prior to each
anniversary date for purposes of determining whether to recommend an extension
of the Agreement to the Boards of Directors of the Company and the Bank. The
rationale and results of the Boards’ discussions shall be included in the
minutes of the Boards’ meetings.  The Board shall give notice to the Executive
as soon as possible after each such review as to whether the Agreement is to be
extended.

 

c.                                       Nothing in this Agreement shall mandate
or prohibit a continuation of the Executive’s employment following the
expiration of the term of this Agreement, upon such terms and conditions as the
Bank, the Company and the Executive may mutually agree.

 

d.                                      The Executive serves as a member of the
Boards of Directors of the Bank and the Company.  The Bank and Company Boards
shall undertake every lawful effort to ensure that the Executive continues
throughout the term of this Agreement to be elected as a director of the Bank
and the Company, provided the Executive remains fit to serve as a director. 
Notwithstanding anything in this Agreement to the contrary, unless otherwise
agreed to by the parties, the Executive agrees that he shall resign as a
director of the Bank and the Company effective immediately after termination of
his employment.  With respect to the preceding sentence, the Executive agrees
that his resignation as a director will be effective as of the date his
employment with the Bank and the Company terminates, regardless of whether the
Executive submits a formal, written resignation as director.

 

4.                                      Base Compensation.

 

a.                                      During the term of the Agreement the
Bank agrees to pay Executive a base salary at the rate of $655,000 per year,
payable in accordance with customary payroll practices.

 

b.                                      The Board shall review, at least
annually, the rate of Executive’s base salary based upon factors it deems
relevant.

 

c.                                       In the absence of action by the Board,
Executive shall continue to receive the base salary at the annual rate specified
on the Effective Date or, if another rate has been established under the
provisions of this Section 4, the rate last properly established by action of
the Board under the provisions of this Section 4.

 

2

--------------------------------------------------------------------------------


 

5.                                      Bonuses.  The Executive shall be
eligible to participate in discretionary bonuses or other incentive compensation
programs that the Company and/or the Bank may award from time to time to senior
management employees pursuant to bonus plans or otherwise.

 

6.                                      Benefit Plans.  The Executive shall also
be eligible to participate in such medical, dental, pension, profit sharing,
retirement and stock-based compensation plans and other programs and
arrangements as may be approved from time to time by the Company and the Bank
for the benefit of their employees on such terms as the Boards of Directors of
the Bank and the Company may specify.

 

7.                                      Vacation and Leave.

 

a.                                      The Executive shall be entitled to
vacation and other leave in accordance with the policy for senior executives, or
otherwise as approved by the Board, but, in any event, not less than four
(4) weeks of paid vacation annually.

 

b.                                      In addition to paid vacations and other
leave, Executive shall be entitled, without loss of pay, to absent himself
voluntarily from the performance of his employment for such additional periods
of time and for such valid and legitimate reasons as the Board may, in its
discretion, determine.  Further, the Board may grant to Executive a leave or
leaves of absence, with or without pay, at such time or times and upon such
terms and conditions as the Board in its discretion may determine.

 

8.                                      Expense Payments and Reimbursements.
 Executive shall be reimbursed for all reasonable out-of-pocket business
expenses that he shall incur in connection with his services under this
Agreement upon substantiation of such expenses in accordance with applicable
policies of the Bank.

 

9.                                      Perquisites.  In connection with the
performance of his duties under this Agreement, the Bank shall provide Executive
with the following perquisites:  (i) use of a Bank-owned automobile and payment
of related automobile expenses, including but not limited to, paid parking,
(ii) the cost related to Executive’s membership in the Merion Cricket Club,
(iii) to the extent approved by the Board, dues for membership in other
organizations that support Executive’s activities on behalf of the Bank, and
(iv) a laptop computer, cell phone and other wireless devices of Executive’s
choosing.  To the extent required by applicable law, the Bank shall report as
income to Executive the value of his personal use of any perquisites.

 

10.                               Loyalty and Confidentiality.

 

a.                                      During the term of this Agreement
Executive:  (i) shall devote all his time, attention, skill, and efforts to the
faithful performance of his duties hereunder;

 

3

--------------------------------------------------------------------------------


 

                                                provided, however, that from
time to time, Executive may serve on the boards of directors of, and hold any
other offices or positions in, companies or organizations which will not present
any conflict of interest with the Company and the Bank or any of their
subsidiaries or affiliates, unfavorably affect the performance of Executive’s
duties pursuant to this Agreement, or violate any applicable statute or
regulation and (ii) shall not engage in any business or activity contrary to the
business affairs or interests of the Company and the Bank.

 

b.                                      Nothing contained in this Agreement
shall prevent or limit Executive’s right to invest in the capital stock or other
securities of any business dissimilar from that of the Company and the Bank, or,
solely as a passive, minority investor, in any business.

 

c.                                       Executive agrees to maintain the
confidentiality of any and all information concerning the operation or financial
status of the Company and the Bank; the names or addresses of any of its
borrowers, depositors and other customers; any information concerning or
obtained from such customers; and any other information concerning the Company
and the Bank to which he may be exposed during the course of his employment. 
Executive further agrees that, unless required by law or specifically permitted
by the Board in writing, he will not disclose to any person or entity, either
during or subsequent to his employment, any of the above-mentioned information
which is not generally known to the public, nor shall he employ such information
in any way other than for the benefit of the Company and the Bank.

 

11.                               Termination and Termination Pay.

 

a.                                      Death.  Executive’s employment shall
terminate upon his death and his estate shall be entitled to receive the
compensation due to Executive through the last day of the calendar month in
which his death occurred.

 

b.                                      Retirement.  This Agreement will
terminate on Executive’s Retirement Date.  For purposes of this Agreement,
Retirement Date is defined as the date the Executive retires from the Bank under
the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement.

 

c.                                       Disability.

 

i.                                          The Board or Executive may terminate
Executive’s employment after having determined Executive has a Disability.  For
purposes of this Agreement, “Disability” means a physical or mental infirmity
that impairs Executive’s ability to substantially perform his duties under this

 

4

--------------------------------------------------------------------------------


 

Agreement and that results in Executive becoming eligible for long-term
disability benefits under any long-term disability plans of the Company and the
Bank (or, if there are no such plans in effect, that impairs Executive’s ability
to substantially perform his duties under this Agreement for a period of one
hundred eighty (180) consecutive days).  The Board shall determine whether or
not Executive is and continues to be permanently disabled for purposes of this
Agreement in good faith, based upon competent medical advice and other factors
that they reasonably believe to be relevant.  As a condition to any benefits,
the Board may require Executive to submit to such physical or mental evaluations
and tests as it deems reasonably appropriate.

 

ii.                                       In the event of such Disability,
Executive’s obligation to perform services under this Agreement will terminate. 
The Bank will pay Executive, as Disability pay, an amount equal to sixty-six and
two thirds percent (66 2/3%) of Executive’s bi-weekly rate of base salary in
effect as of the date of his termination of employment due to Disability. 
Disability payments will be made on a monthly basis and will commence on the
first day of the month following the effective date of Executive’s termination
of employment for Disability and end on the earlier of:  (A) the date Executive
returns to full-time employment at the Bank in the same capacity as he was
employed prior to his termination for Disability; (B) Executive’s death;
(C) Executive’s attainment of age 65; or (D) the date the Agreement would have
expired had Executive’s employment not terminated by reason of Disability.  Such
payments shall be reduced by the amount of any short- or long-term disability
benefits payable to Executive under any other disability programs sponsored by
the Company and the Bank.  In addition, during any period of Executive’s
Disability, Executive and his dependents shall, to the greatest extent possible,
continue to be covered under all benefit plans (including, without limitation,
retirement plans and medical, dental and life insurance plans) of the Company
and the Bank, in which Executive participated prior to his Disability on the
same terms as if Executive were actively employed by the Company and the Bank.

 

d.                                      Termination for Cause.

 

i.                                          The Board may, by written notice to
Executive in the form and manner specified in this paragraph, immediately
terminate his employment at any time, for “Cause.”  Executive shall have no
right to receive compensation or other benefits for any period after termination
for Cause except for

 

5

--------------------------------------------------------------------------------


 

vested benefits.  Termination for Cause shall mean termination because of, in
the good faith determination of the Board, Executive’s:

 

(1)                                 Personal dishonesty;

 

(2)                                 Incompetence;

 

(3)                                 Willful misconduct;

 

(4)                                 Breach of fiduciary duty involving personal
profit;

 

(5)                                 Intentional failure to perform stated duties
under this Agreement;

 

(6)                                 Willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) that reflects
adversely on the reputation of the Company and the Bank, any felony conviction,
any violation of law involving moral turpitude, or any violation of a final
cease-and-desist order; or

 

(7)                                 Material breach by Executive of any
provision of this Agreement.

 

ii.                                       Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for Cause by the Company
and the Bank unless there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board at a meeting of such Board called and held for the
purpose (after reasonable notice to Executive and an opportunity for Executive
to be heard before the Board with counsel), of finding that, in the good faith
opinion of the Board, Executive was guilty of the conduct described above and
specifying the particulars thereof.

 

e.                                       Voluntary Termination by Executive.  In
addition to his other rights to terminate under this Agreement, Executive may
voluntarily terminate employment during the term of this Agreement upon at least
sixty (60) days prior written notice to the Boards of Directors of the Bank and
the Company, in which case Executive shall receive only his compensation, vested
rights and employee benefits up to the date of his termination.

 

f.                                        Without Cause or With Good Reason.

 

i.                                          The Board may, by written notice to
Executive, immediately terminate his employment at any time for a reason other
than Cause (a termination

 

6

--------------------------------------------------------------------------------


 

“Without Cause”) and Executive may, by written notice to the Board, immediately
terminate his employment at any time within ninety (90) days following an event
constituting “Good Reason,” as defined below (a termination “With Good Reason”).

 

ii.                                       Subject to Section 12 of this
Agreement, in the event of termination Without Cause or With Good Reason,
Executive shall be entitled to receive a severance benefit equal to the sum of
two (2) times Executive’s (x) then current base salary and (y) the average of
the bonus paid by the Company and/or the Bank to the Executive for the three
(3) years preceding his termination of employment.  The Executive’s severance
benefit shall be payable ratably over a two (2) year period through the Bank’s
regular payroll.  In addition to the severance payments provided under this
subparagraph (ii), the Bank shall continue or cause to be continued for a period
of twenty-four (24) months following Executive’s termination of employment under
this paragraph f. medical, dental and life insurance coverage substantially
identical to the coverage maintained for the Executive before his termination of
employment and in accordance with the same schedule prevailing as of his
termination date.  If under the terms of the applicable policy or policies for
the insurance benefits specified in this subparagraph (ii) it is not possible to
continue the Executive’s coverage, or if when employment termination occurs the
Executive  is a Specified Employee within the meaning of Section 409A of the
Code, if any of the continued insurance coverage benefits specified in this
subparagraph (ii) would be considered deferred compensation under Section 409A
of the Code, and finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available for that particular
insurance benefit, instead of continued insurance coverage under this
subparagraph (ii) the Bank shall pay or cause to be paid to the Executive in a
single lump sum an amount in cash equal to the present value of the Bank’s
projected cost to maintain that particular insurance benefit had the Executive’s
employment not terminated, assuming continued coverage for twenty-four (24)
months. The lump-sum payment shall be made within five (5) business days after
employment termination or, if the Executive is a Specified Employee within the
meaning of Section 409A of the Code and an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available, on the
first business day of the seventh month after the month in which the Executive’s
employment terminates.

 

The severance payments and benefits provided under this subparagraph (ii) are
subject to Section 11f.(v) of this Agreement. Further, the parties to

 

7

--------------------------------------------------------------------------------


 

this Agreement acknowledge and agree that the compensation and benefits under
this Section 11f.(ii) shall not be payable if compensation and benefits are
payable or shall have been paid to the Executive under Section 12 of this
Agreement.

 

iii.                                    “Good Reason” shall exist if, without
Executive’s express written consent, the Company and the Bank materially breach
any of their respective obligations under this Agreement.  Without limitation,
such a material breach shall be deemed to occur upon any of the following:

 

(1)                                 A material reduction in Executive’s
responsibilities or authority in connection with his employment with the Company
or the Bank;

 

(2)                                 Assignment to Executive of duties of a
non-executive nature or duties for which he is not reasonably equipped by his
skills and experience;

 

(3)                                 A reduction in salary or benefits contrary
to the terms of this Agreement, or, following a Change in Control as defined in
Section 12 of this Agreement, any reduction in salary or material reduction in
benefits below the amounts to which Executive was entitled prior to the Change
in Control;

 

(4)                                 Termination of incentive and benefit plans
(other than the Bank’s tax-qualified plans), programs or arrangements, or
reduction of Executive’s participation to such an extent as to materially reduce
their aggregate value below their aggregate value as of the Effective Date;

 

(5)                                 A relocation of Executive’s principal
business office by more than thirty (30) miles from its current location; or

 

(6)                                 Liquidation or dissolution of the Company or
the Bank.

 

iv.                                   Notwithstanding the foregoing, a reduction
or elimination of Executive’s benefits under one or more benefit plans
maintained by the Company or the Bank as part of a good faith, overall reduction
or elimination of such plans or benefits thereunder applicable to all
participants in a manner that does not discriminate against Executive (except as
such discrimination may be necessary to comply with law) shall not constitute an
event of Good Reason or a material breach of this Agreement, provided that
benefits of the same type or to the same general extent as those offered

 

8

--------------------------------------------------------------------------------


 

under such plans are not available to other officers of the Company and the
Bank, or any company that controls either of them, under a plan or plans in or
under which Executive is not entitled to participate subsequent to such
reduction or elimination of benefits.

 

v.                                      The parties to this Agreement intend for
the payments to satisfy the short-term deferral exception under Section 409A of
the Code or, in the case of health and welfare benefits, not constitute deferred
compensation (since such amounts are not taxable to Executive).  However,
notwithstanding anything to the contrary in this Agreement, to the extent
payments do not meet the short-term deferral exception of Section 409A of the
Code and, in the event Executive is a “Specified Employee” (as defined herein)
no payment shall be made to Executive under this Agreement prior to the first
day of the seventh month following termination of employment in excess of the
“permitted amount” under Section 409A of the Code.  For these purposes the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (A) the sum of Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Company for the calendar year preceding
the year in which Executive terminates employment, or (B) the maximum amount
that may be taken into account under a tax-qualified plan pursuant to
Section 401(a)(17) of the Code for the calendar year in which occurs the
termination of employment.  The payment of the “permitted amount” shall be made
within five (5) business days of the occurrence of the termination of
employment.  Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Executive’s
termination of employment.  “Specified Employee” shall be interpreted to comply
with Section 409A of the Code and shall mean a key employee within the meaning
of Section 416(i) of the Code (without regard to paragraph 5 thereof), but an
individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company. References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Section 409A of the Code.

 

g.                                       Continuing Covenant Not to Compete or
Interfere with Relationships.  Regardless of anything herein to the contrary,
following a termination by the Company and the Bank or Executive pursuant to
Section 11f.:

 

i.                                          Executive’s obligations under
Section 10c. of this Agreement will continue in effect; and

 

9

--------------------------------------------------------------------------------


 

ii.                                       During the period ending one year
after such termination of employment, Executive shall not serve as an officer,
director or employee of any bank holding company, bank, savings Bank, savings
and loan holding company, or mortgage company (any of which, a “Financial
Institution”) which Financial Institution offers products or services competing
with those offered by the Bank from any office within thirty (30) miles from the
main office or any branch of the Bank and shall not interfere with the
relationship of the Company and the Bank and any of its employees, agents, or
representatives.

 

12.                               Termination in Connection with a Change in
Control.

 

a.                                      For purposes of this Agreement, a
“Change in Control” means any of the following events:

 

i.                                          Merger:  The Company or the Bank
merges into or consolidates with another corporation, or merges another
corporation into the Company or the Bank, and as a result less than a majority
of the combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were stockholders of the Company
or the Bank immediately before the merger or consolidation.

 

ii.                                       Acquisition of Significant Share
Ownership:  There is filed, or required to be filed, a report on Schedule 13D or
another form or schedule (other than Schedule 13G) required under Sections
13(d) or 14(d) of the Securities Exchange Act of 1934, if the schedule discloses
that the filing person or persons acting in concert has or have become the
beneficial owner of 25% or more of a class of the Company’s voting securities,
but this clause (b) shall not apply to beneficial ownership of Company voting
shares held in a fiduciary capacity by an entity of which the Company directly
or indirectly beneficially owns 50% or more of its outstanding voting
securities.

 

iii.                                    Change in Board Composition:  During any
period of two consecutive years, individuals who constitute the Company’s or the
Bank’s Board of Directors at the beginning of the two-year period cease for any
reason to constitute at least a majority of the Company’s or the Bank’s Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period

 

10

--------------------------------------------------------------------------------


 

shall be deemed to have also been a director at the beginning of such period; or

 

iv.                                   Sale of Assets:  The Company or the Bank
sells to a third party all or substantially all of its assets.

 

b.                                      Termination.  If within the period
ending  twelve (12) months after a Change in Control, (i) the Company and the
Bank shall terminate Executive’s employment Without  Cause, or (ii) Executive
voluntarily terminates his employment With Good Reason (as defined in
Section 11f.(iii) of this Agreement), the Company or the Bank shall, within five
(5) business days of the termination of Executive’s employment, make a lump-sum
cash payment to him equal to the sum of three (3) times Executive’s: (i) then
current base salary and (ii) the average of the bonus paid by the Company and/or
the Bank to the Executive for the three (3) years preceding his termination of
employment. In addition to the lump sum cash payment, the Bank shall continue or
cause to be continued for a thirty-six (36) month period following his
termination of employment, medical, dental and life insurance coverage
substantially identical to the coverage maintained for the Executive before his
termination of employment and in accordance with the same schedule prevailing as
of his termination date. If: (i) under the terms of the applicable policy or
policies for the insurance benefits specified in this paragraph b. it is not
possible to continue the Executive’s coverage, or (ii) if when employment
termination occurs the Executive  is a Specified Employee within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
specified in this paragraph b. would be considered deferred compensation under
Section 409A of the Code, and finally if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, instead of continued insurance coverage under this
paragraph b. the Bank shall pay or cause to be paid to the Executive in a single
lump sum an amount in cash equal to the present value of the Bank’s projected
cost to maintain that particular insurance benefit had the Executive’s
employment not terminated, assuming continued coverage for thirty-six (36)
months. The lump-sum payment shall be made within five (5) business days after
employment termination or, if the Executive is a specified employee within the
meaning of Section 409A of the Code and an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available, on the
first business day of the seventh month after the month in which the Executive’s
employment terminates.

 

In addition to the foregoing, for a period of thirty-six (36) months following
Executive’s termination of employment, the Bank shall pay all membership dues
and fees relating to Executive’s membership in the Merion Cricket Club.

 

11

--------------------------------------------------------------------------------


 

The parties to this Agreement intend for the payments to satisfy the short-term
deferral exception under Section 409A of the Code or, in the case of medical,
dental and life insurance benefits, not constitute deferred compensation (since
such amounts are not taxable to the Executive).  However, notwithstanding
anything to the contrary in this Agreement, to the extent payments do not meet
the short-term deferral exception of Section 409A of the Code and, in the event
the Executive is a “Specified Employee” (as defined herein) no payment shall be
made to the Executive under this Agreement prior to the first day of the seventh
month following termination of employment in excess of the “permitted amount”
under Section 409A of the Code.  For these purposes the “permitted amount” shall
be an amount that does not exceed two times the lesser of: (A) the sum of the
Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the calendar year preceding the year in
which the Executive terminates employment, or (B) the maximum amount that may be
taken into account under a tax-qualified plan pursuant to Section 401(a)(17) of
the Code for the calendar year in which occurs the termination of employment
occurs.  The payment of the “permitted amount” shall be made within five
(5) business days of the termination of employment.  Any payment in excess of
the permitted amount shall be made to the Executive on the first day of the
seventh month following the Executive’s termination of employment.  “Specified
Employee” shall be interpreted to comply with Section 409A of the Code and shall
mean a key employee within the meaning of Section 416(i) of the Code (without
regard to paragraph 5 thereof), but an individual shall be a “Specified
Employee” only if the Company is a publicly-traded institution or the subsidiary
of a publicly-traded holding company. References in this Agreement to
Section 409A of the Code include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Section 409A of the
Code.

 

c.                                       The provisions of Section 12 and
Sections 14 through 27, including the defined terms used in such sections, shall
continue in effect until the later of the expiration of this Agreement or one
(1) year following a Change in Control.

 

d.                                      In the event Executive’s employment is
terminated within twelve (12) months after a Change in Control, the payments and
benefits provided in this Section 12 are in lieu of the payments and benefits
provided in Section 11f of this Agreement.

 

12

--------------------------------------------------------------------------------


 

13.                               Indemnification and Liability Insurance.

 

a.                                      Indemnification.  The Company and the
Bank agree to indemnify Executive (and his heirs, executors, and
administrators), and to advance expenses related thereto, to the fullest extent
permitted under applicable law and regulations against any and all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit, or proceeding in which he may be involved by reason of his having
been a director or Executive of the Company, the Bank or any of their
subsidiaries (whether or not he continues to be a director or Executive at the
time of incurring any such expenses or liabilities) such expenses and
liabilities to include, but not be limited to, judgments, court costs, and
attorneys’ fees and the costs of reasonable settlements, such settlements to be
approved by the Board, if such action is brought against Executive in his
capacity as an Executive or director of the Company and the Bank or any of their
subsidiaries.  Indemnification for expenses shall not extend to matters for
which Executive has been terminated for Cause.  Nothing contained herein shall
be deemed to provide indemnification prohibited by applicable law or
regulation.  Notwithstanding anything herein to the contrary, the obligations of
this Section 13 shall survive the term of this Agreement by a period of six
(6) years.

 

b.                                      Insurance.  During the period in which
indemnification of Executive is required under this Section, the Company and the
Bank shall provide Executive (and his heirs, executors, and administrators) with
coverage under a directors’ and officers’ liability policy at the expense of the
Company and the Bank, at least equivalent to such coverage provided to directors
and senior executives of the Company and the Bank.

 

14.                               Reimbursement of Executive’s Expenses to
Enforce this Agreement.  

 

The Company and the Bank shall reimburse Executive for all out-of-pocket
expenses, including, without limitation, reasonable attorneys’ fees, incurred by
Executive in connection with successful enforcement by Executive of the
obligations of the Company and the Bank to Executive under this Agreement. 
Successful enforcement shall mean the grant of an award of money or the
requirement that the Company and the Bank take some action specified by this
Agreement:  (i) as a result of court order; or (ii) otherwise by the Company and
the Bank following an initial failure of the Company and the Bank to pay such
money or take such action promptly after written demand therefor from Executive
stating the reason that such money or action was due under this Agreement at or
prior to the time of such demand.

 

15.          Change in Control Best Payments Determination.

 

Notwithstanding any other provision of this Agreement to the contrary, if
payments made or benefits provided pursuant to Section 12 or otherwise from the
Bank, the Company or any

 

13

--------------------------------------------------------------------------------


 

affiliate of the Bank or the Company are considered “parachute payments” under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), then
such payments or benefits shall be limited to the greatest amount that may be
paid to Executive under Section 280G of the Code without causing any loss of
deduction to the Company or its affiliates under such section, but only if, by
reason of such reduction, the net after tax benefit to Executive shall exceed
the net after tax benefit if such reduction were not made. “Net after tax
benefit” for purposes of this Agreement shall mean the sum of (i) the total
amounts payable to Executive under Section 12, plus (ii) all other payments and
benefits which the Executive receives or then is entitled to receive from the
Bank, the Company or any affiliate of the Bank or the Company that would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
less (iii) the amount of federal, state and local income and payroll taxes
payable with respect to the foregoing calculated at the maximum marginal tax
rates for each year in which the foregoing shall be paid to Executive (based
upon the rate in effect for such year as set forth in the Code at the time of
termination of Executive’s employment), less (iv) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) and
(ii) above by Section 4999 of the Code. The determination as to whether and to
what extent payments are required to be reduced in accordance with this
Section 15 shall be made at the Bank’s expense by an accounting firm or law firm
experienced in such matters.  Any reduction in payments required by this
Section 15 shall occur in the following order: (i) any cash severance, (ii) any
other cash amount payable to Executive, (iii) any benefit valued as a “parachute
payment,” (iv) the acceleration of vesting of any equity awards that are
options, and (v) the acceleration of vesting of any other equity awards. Within
any such category of payments and benefits, a reduction shall occur first with
respect to amounts that are not “deferred compensation” within the meaning of
Section 409A of the Code and then with respect to amounts that are. In the event
that acceleration of compensation from equity awards is to be reduced, such
acceleration of vesting shall be canceled, subject to the immediately preceding
sentence, in the reverse order of the date of grant.

 

16.          Injunctive Relief.  If there is a breach or threatened breach of
Section 11g. of this Agreement or the prohibitions upon disclosure contained in
Section 10c. of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Company and the Bank shall be
entitled to injunctive relief restraining Executive from such breach or
threatened breach, but such relief shall not be the exclusive remedy hereunder
for such breach.  The parties hereto likewise agree that Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company and the Bank under this Agreement.

 

17.                               Successors and Assigns.

 

a.                                      This Agreement shall inure to the
benefit of and be binding upon any corporate or other successor to the Company
and the Bank which shall acquire, directly or indirectly, by merger,
consolidation, purchase or otherwise, all or substantially all of the assets or
stock of the Company and the Bank.

 

14

--------------------------------------------------------------------------------


 

b.                                      Since the Company and the Bank are
contracting for the unique and personal skills of Executive, Executive shall be
precluded from assigning or delegating his rights or duties hereunder without
first obtaining the written consent of the Company and the Bank.

 

18.          No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

 

19.          Notices.  All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Company and/or the Bank at their principal
business offices and to Executive at his home address as maintained in the
records of the Company and the Bank.

 

20.          No Plan Created by this Agreement.  Executive, the Company and the
Bank expressly declare and agree that this Agreement was negotiated among them
and that no provision or provisions of this Agreement are intended to, or shall
be deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary.  Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.

 

21.          Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

 

22.          Applicable Law.  Except to the extent preempted by federal law, the
laws of the Commonwealth of Pennsylvania shall govern this Agreement in all
respects, whether as to its validity, construction, capacity, performance or
otherwise.

 

23.          Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

24.          Headings.  Headings contained herein are for convenience of
reference only.

 

25.          Entire Agreement.  This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements

 

15

--------------------------------------------------------------------------------


 

with respect to specific plans, programs or arrangements described in Sections 5
and 6. No agreements or representations, oral or otherwise, expressed or implied
concerning the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement.

 

26.          Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators sitting in Philadelphia,
Pennsylvania, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction; provided, however, that Executive shall be
entitled to seek specific performance of his right to be paid until the date of
termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

 

27.          Regulatory Limitations.

 

a.                                      In no event shall the Bank or the
Company be obligated to make any payment pursuant to this Agreement that is
prohibited by Section 18(k) of the Federal Deposit Insurance Act (codified at 12
U.S.C. § 1828(k)), 12 C.F.R. Part 359, or any other applicable law.

 

b.                                      In no event shall the Bank or the
Company be obligated to make any payment pursuant to this Agreement if:

 

(i)            Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 USC §1818(e)(3)) or 8(g) (12 USC §1818(g)) of the Federal
Deposit Insurance Act, as amended;

 

(ii)           Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(12 USC §1818(e)) or 8(g) (12 USC §1818(g)) of the Federal Deposit
Insurance Act, as amended;

 

16

--------------------------------------------------------------------------------


 

(iii)          the Bank is in default as defined in Section 3(x) (12 USC
§1818(x)(1)) of the Federal Deposit Insurance Act, as amended; or

 

(iv)          the FDIC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) (12 USC
§1823(c) of the Federal Deposit Insurance Act, as amended.

 

[The remainder of this page is intentionally blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of February 6,
2016.

 

 

BENEFICIAL BANCORP, INC.

 

 

 

 

 

By:

/s/ Frank A. Farnesi

 

 

Frank A. Farnesi

 

 

Chairman of the Board of Directors

 

 

 

 

 

BENEFICIAL BANK

 

 

 

 

 

By:

/s/ Frank A. Farnesi

 

 

Frank A. Farnesi

 

 

Chairman of the Board of Directors

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Gerard P. Cuddy

 

 

Gerard P. Cuddy

 

18

--------------------------------------------------------------------------------